Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument starting on numbered Page 7 and continuing to numbered Page 8 “By way of clarification, what Khokhar '137 actually discloses is a specific, multi-step adjusted queue length calculation process 64 that: in step (3) calculates an average queue depth using a disk utilization computation; in step (4) adjusts the queue length by applying a logarithmic curve; and in step (6) adjusts the queue length according to the following formula: "Adjusted" Queue Length = Queue Length• [(read IO% • 0.50) + (write IO% • 0.70)]. (See, Khokhar '137: col. 8, 11. 37-48). In view of the disclosed adjusted queue length formula, it is clear that the Khokhar '13 7 process specifically assigns a higher weighting factor value (e.g., 0.70) to write IO requests and a lower weighting factor value (e.g., 0.50) to read IO requests. In so doing, the Khokhar '137 adjusted queue length calculation process 64 directly contravenes the independent claim recitations that require "determin[ing] expected performance for one or more of the plurality of storage drives by calculating a corresponding weighted queue depth, wherein corresponding pending reads are multiplied by a first weighting factor and corresponding pending writes are multiplied by a second weighting factor that is less than the first weighting factor and the weighted pending reads and writes are summed to provide the corresponding weighted queue depth." Indeed, by assigning read IO requests a lower weighting factor value than write IO requests, Khokhar '13 7 effectively teaches away from the claimed recitations”, examiner respectfully disagrees and notes the following:
While the quoted equation may show one possible implementation of methods to weight the read and write queues, Khokhar explicitly teaches in Col. 8 in lines 44-46 that the reads will be weighted by 50% and the writes weighted by 30%. As a weighting factor of 50% is higher than a weighting factor of 30%, Examiner asserts that the teachings of Khohkar do teach the claimed features in one embodiment, and as such the rejection of 16 March 2022 is proper and therefore maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132